Collins, S.
The decedent herein was survived by his widow, a nonresident alien, and a granddaughter, the only child of his predeceased son. Her general guardian has petitioned the court for the revocation of the letters of administration heretofore granted to the Public Administrator, relying on the provisions of clause 6 of section 118 of the Surrogate’s Court Act. A motion has been made to dismiss the petition on the ground that the petitioner is not a person interested in the estate.
There are no assets, but there is a cause of action for the wrongful death of the decedent. Distribution of the recovery, if any, must be made pursuant to the provisions of section 133 of the Decedent Estate Law, and is exclusively for the benefit of the decedent’s surviving spouse and next of kin. Under subdivision 1 of that section, when a decedent leaves him surviving a widow and no children the recovery is" solely for the benefit of Ms surviving spouse. Children, under tMs subdivision, compre*681hends only the immediate offspring of the decedent and does not include grandchildren. (Matter of Meng, 227 N. Y. 264.)
The motion to dismiss the petition is, therefore, granted and the application to revoke the letters of administration heretofore issued is denied.
Submit decree on notice accordingly.